Martin, J.
Louis Joseph Pecquet is appellant from a judgment overruling his opposition to the tableau of distribution, in which his claim for rent arrear is placed after the general law charges of the succession, while he contends that it ought to come *367immediately after the funeral charges. His counsel has relied on the case of Garretson v. His Creditors, (1 Robinson, 445,) and Montilly v. His Creditors, (2 Robinson, 350,) decided in March and June, 1842, which fully support him.
It is therefore ordered, that the judgment of the Court of Probates be reversed, as far as it relates to the rank of the opposing creditor, and the tableau amended by placing his claim immediately after the funeral charges ; the costs of the appeal, and those of the court below, to be borne by the estate.